UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 04-2250



VINCENT F. STRAWBRIDGE,     JR.;   REBECCA    S.
STRAWBRIDGE,

                                             Plaintiffs - Appellants,

         versus


SUGAR MOUNTAIN RESORT, INCORPORATED; B. DALE
STANCIL, individually; THE SUGAR MOUNTAIN
IRREVOCABLE TRUST; THE B. DALE STANCIL
IRREVOCABLE TRUST,

                                             Defendants - Appellees.



                           No. 04-2331



VINCENT F. STRAWBRIDGE,     JR.;   REBECCA    S.
STRAWBRIDGE,

                                             Plaintiffs - Appellees,

         versus


SUGAR MOUNTAIN RESORT, INCORPORATED; B. DALE
STANCIL, individually; THE SUGAR MOUNTAIN
IRREVOCABLE TRUST; THE B. DALE STANCIL
IRREVOCABLE TRUST,

                                             Defendants - Appellants.
Appeals from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-02-92)


Argued:   September 19, 2005            Decided:   October 28, 2005


Before WILLIAMS and MICHAEL, Circuit Judges, and James C. DEVER,
III, United States District Judge for the Eastern District of North
Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: R. Hayes Hofler, III, HAYES HOFLER & ASSOCIATES, P.A.,
Durham, North Carolina, for Appellants/Cross-Appellees.      Wyatt
Shorter Stevens, ROBERTS & STEVENS, P.A., Asheville, North
Carolina; James Robert Fox, BELL, DAVIS & PITT, P.A., Winston-
Salem, North Carolina, for Appellees/Cross-Appellants. ON BRIEF:
Daniel B. Hill, HAYES HOFLER & ASSOCIATES, P.A., Durham, North
Carolina, for Appellants/Cross-Appellees. Jennifer I. Oakes, BELL,
DAVIS   &  PITT,   P.A.,   Winston-Salem,  North   Carolina,   for
Appellees/Cross-Appellants B. Dale Stancil, The Sugar Mountain
Irrevocable Trust, The B. Dale Stancil Irrevocable Trust.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

             This is an appeal from a defense verdict in a case

brought by Vincent and Rebecca Strawbridge against Sugar Mountain

Resort, Inc. (SMR), its alleged alter-ego, B. Dale Stancil, and two

trusts created by Stancil.      (We will refer to the defendants as SMR

and Stancil.)     Mr. Strawbridge was injured in a skiing accident at

the SMR resort.     The Strawbridges contend that the district court

erred in refusing to allow them additional voir dire or grant a new

trial after the defense’s voir dire allegedly revealed that two

jurors had failed to respond to an important question posed by the

Strawbridges during their voir dire.            The Strawbridges also claim

that the district court erred in excluding evidence about rocks at

the   site   of   Mr.   Strawbridge’s       accident.   Alternatively,   the

Strawbridges argue that the district court abused its discretion in

refusing to enforce a settlement agreement allegedly reached before

trial.   Finding no error, we affirm.



                                    I.

             The Strawbridges allege that on January 22, 1998, Mr.

Strawbridge skied over a ledge at SMR’s resort, where he hit a bare

spot of dirt, lost control, and fell.             Mr. Strawbridge sustained

serious physical injuries.       In their complaint, filed April 22,

2002, the Strawbridges asserted claims of negligence and loss of

consortium and sought both compensatory and punitive damages.


                                        3
Stancil was named as a defendant on the theory that SMR was his

alter ego. Stancil’s presence as a defendant was of moment because

SMR carried only $1 million in liability insurance.

          SMR and Stancil filed motions for summary judgment on

December 1, 2003, and the motions were referred to the magistrate

judge.   The magistrate judge held a hearing on these motions on

February 4, 2004, and two days later, on February 6, filed a

memorandum recommending the award of summary judgment to the

defendants on all claims. After considering the magistrate judge’s

recommendation de novo, the district judge granted summary judgment

to SMR on the Strawbridges’ request for punitive damages, but

otherwise denied the summary judgment motions.                 Strawbridge v.

Sugar Mountain Resort, 320 F. Supp. 2d 425 (W.D.N.C. 2004).

          In    the   meantime   the       parties    had   been   involved   in

settlement negotiations.     Prior to the February 4, 2004, summary

judgment hearing, the Strawbridges demanded $8 million to settle

their claims.   Wyatt Stevens, the lawyer for SMR’s insurer, made a

$450,000 counteroffer, which the Strawbridges rejected.                Shortly

after the February 4 hearing, a lawyer retained directly by SMR,

Robert Riddle, asked the Strawbridges to reconsider settlement.

          The   parties   dispute      the    facts   concerning    subsequent

settlement negotiations.     According to the Strawbridges’ lawyer,

Hayes Hofler, at approximately 11:00 a.m. on February 6, 2004,

Riddle made an offer to settle for the policy limits of $1 million,


                                       4
and     Hofler   accepted     on   behalf       of   the   Strawbridges.          The

Strawbridges allege that, after accepting, Hofler asked Riddle if

the payment could be structured as loss of future income in an

effort to avoid a $400,000 lien arising from Mr. Strawbridge’s

medical bills.     The Strawbridges claim that Riddle responded that

he thought that approach would not be a problem and that he would

discuss it with Stevens.           SMR disputes this account.           It claims

that Hofler indicated that his clients (the Strawbridges) would

accept the policy limits of $1 million on the condition that

payment be structured as loss of future income.                  SMR insists that

because it never accepted this condition, the parties never reached

a settlement agreement.

            In any event, later in the day of February 6, before

Stevens responded to Riddle about payment structuring, Stevens

learned that the magistrate judge recommended dismissal of the

case.     Shortly thereafter, Stevens contacted Riddle and told him

that a $1 million settlement, with the structuring condition, was

unacceptable.       Around     5:00      p.m.    Hofler    (on    behalf   of     the

Strawbridges) left a telephone message for Stevens in an effort to

confirm settlement. Stevens returned Hofler’s call around 5:30 and

told him that Riddle did not have authority to settle the case in

light of the Strawbridges’ request to structure payment.

            In   March      2004   the    Strawbridges,      claiming      that    a

settlement agreement had been reached, filed a motion to enforce


                                          5
it, and the district court held a hearing.          After considering the

lawyers’ oral representations, their affidavits, and transcripts of

some of the telephone calls at issue, the court found that no

settlement had been reached because the parties never agreed to all

material terms of settlement.

             The case proceeded to trial on July 12, 2004.          During

voir dire the judge asked the jury panel some preliminary questions

related to possible bias, including:           “Do[ any] of you have any

prejudices or biases that you know of that would affect your

ability to sit in a case of this kind involving a ski incident,

just simply by the reason of the nature of the sport or exercise,

whatever   you   wish    to   call   it?”    J.A.   1131.   There   was   no

affirmative response.         Later, the Strawbridges’ lawyer asked the

panel:

     Do any of you have anybody, family, close family,
     relatives, children, who is in any way involved in the
     ski industry, not necessarily on the slopes themselves,
     but maybe providing supplies to a resort or making
     deliveries to a resort or going there to make repairs,
     that kind of thing, in any way that might be remotely
     connected with the ski industry?

J.A. 1144.    There was no response.        The Strawbridges passed on the

panel, and the defense side began its questioning. Defense counsel

asked whether any of the jurors knew anyone closely connected with

the ski industry.       Juror Nicholson responded that the president of

the company for which he worked was a volunteer ski patroller who

might have worked for SMR.       Juror McDonald reported that the son of


                                       6
one of her best friends owns a local ski shop.                 When defense

counsel passed on the panel, the Strawbridges requested that voir

dire be reopened to allow them to inquire of jurors Nicholson and

McDonald.    This request was denied.         At the close of evidence the

Strawbridges moved to strike jurors Nicholson and McDonald, and

this motion was denied.          The jury returned a verdict for the

defendants on the seventh day of trial, and the district court

later denied the Strawbridges’ motion for a new trial that was

based on the claim of inadequate voir dire and juror bias.

            The Strawbridges appeal the adverse rulings discussed

above.     SMR cross-appeals the district court’s refusal to give a

jury instruction on assumption of risk, and Stancil cross-appeals

the court’s denial of his motion for summary judgment on the alter-

ego issue.



                                        II.

                                        A.

            The Strawbridges contend that the district court erred in

refusing to reopen voir dire.         They insist that the failure of the

two   jurors    (Nicholson      and     McDonald)    to   provide   pertinent

information in response to their question about ties to the ski

industry     prevented   them    from    intelligently     exercising   their

peremptory challenges. We conclude that the district court did not

err in refusing to reopen voir dire.                A trial judge has broad


                                         7
discretion in overseeing the conduct of voir dire, subject to

“essential demands of fairness.”         Aldridge v. United States, 283

U.S. 308, 310 (1931); United States v. Rucker, 557 F.2d 1046, 1049

(4th Cir. 1977).      Trial judges “must reach conclusions as to [a

prospective juror’s] impartiality and credibility by relying on

their own evaluations of demeanor evidence and of responses to

questions.”    Rosales-Lopez v. United States, 451 U.S. 182, 188

(1981).     An “appellate court [cannot] easily second-guess the

conclusions of [a trial judge] who heard and observed” a juror’s

responses and demeanor during voir dire.         Id.

            In the present case, the trial judge asked his own

preliminary questions on voir dire that were aimed at uncovering

any bias or prejudice relating to the sport of skiing.             There was

no response that raised a red flag.             In addition, the judge

observed the responses and demeanor of the two jurors in question.

The judge declined to reopen voir dire, reasoning that both sides

had been given adequate opportunity to question jurors, and all

jurors seated assured the judge that they could be fair and

impartial.    The judge was satisfied that “had there been some bias

or prejudice that would affect [the jurors’] verdict . . . it would

have been uncovered” during voir dire.        J.A. 1194.   The trial judge

thus determined that the voir dire was adequate on matters of

potential    bias.   We   have   ample   grounds for   deferring    to   this




                                     8
determination, and we conclude that the judge did not err in

refusing to reopen voir dire.



                                       B.

           The Strawbridges also contend that they are entitled to

a new trial because the two jurors (Nicholson and McDonald) failed

to provide honest responses at voir dire.         A new trial is warranted

when (1) a juror failed to answer a material question honestly on

voir dire, even if the failure was innocent, and (2) a correct

response would have provided a basis for a challenge for cause.

McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 556

(1984).   The question the Strawbridges posed to the panel was:

     Do any of you have anybody, family, close family,
     relatives, children, who is in any way involved in the
     ski industry, not necessarily on the slopes themselves,
     but maybe providing supplies to a resort or making
     deliveries to a resort or going there to make repairs,
     that kind of thing, in any way that might be remotely
     connected with the ski industry?

J.A. 1144.   The Strawbridges maintain that because the question

contained the word “anybody,” the two jurors were dishonest when

they did not respond with information about non-familial ties to

the ski industry.

           A new trial is not warranted because, as the district

judge   found,   the   jurors    did   not   respond   dishonestly   to   the

Strawbridges’ question.         According to the trial judge, the most

logical interpretation of the question is that it was limited to


                                       9
potential    jurors’   family   ties    to   the   ski   industry.    This

interpretation led the judge to conclude that the jurors’ responses

were neither inconsistent nor dishonest. We agree with the judge’s

analysis.    The Strawbridges’ inability to obtain the information

they sought during voir dire is attributable to their failure to

state their question clearly, not the jurors’ failure to answer the

question honestly.



                                   C.

            The Strawbridges further argue that they are entitled to

a new trial based on the actual bias of jurors Nicholson and

McDonald or the trial court’s error in denying a hearing (including

further questioning) on the issue of actual bias.           A showing that

a juror was actually biased, regardless of whether the juror was

truthful or deceitful, can entitle a party to a new trial.           Jones

v. Cooper, 311 F.3d 306, 310 (4th Cir. 2002).            A trial court has

broad discretion to determine whether to order a hearing on a claim

of juror bias.     See McDonough, 464 U.S. at 556 (Blackmun, J.,

concurring); Fitzgerald v. Greene, 150 F.3d 357, 363 (4th Cir.

1998).

            The Strawbridges have simply made no showing that either

Nicholson or McDonald was a biased juror.                Moreover, we have

reviewed the record and conclude that the trial court did not abuse




                                   10
its discretion in declining to hold a hearing or permit further

questioning on the issue of actual bias.



                                    III.

           The Strawbridges argue that the trial court erroneously

excluded evidence showing that rocks existed on the area of the

slope   where   Mr.   Strawbridge   fell.   Because   Mr.   Strawbridge

testified that he encountered a bare spot of dirt (he did not

mention rocks), the court did not err in excluding evidence of

rocks on the basis that it was not relevant under Federal Rules of

Evidence 401 and 402.



                                    IV.

           The Strawbridges argue that the district court abused its

discretion in refusing to enforce a settlement agreement they

allegedly reached with SMR.     A court should enforce a settlement

agreement when the partes have agreed on all material terms. Piver

v. Pender County Bd. of Educ., 835 F.2d 1076, 1083 (4th Cir. 1987);

Boyce v. McMahan, 208 S.E.2d 692, 695 (N.C. 1974).      After holding

a hearing on the settlement question and carefully reviewing the

facts, the district court found that there was no meeting of the

minds. Riddle, SMR’s lawyer, considered the deal to be conditioned

upon the Strawbridges’ requirement that payment be structured as

loss of future income.       The Strawbridges argue that the court


                                     11
should enforce the agreement because payment structure was not a

material condition.   However, as the district court found, payment

structure was material because the defense side feared exposure to

liability on Mr. Strawbridge’s medical liens.          The district court

did not abuse its discretion in refusing to enforce the alleged

settlement agreement.



                                    V.

          Because   our   rulings    on   the   voir   dire,   jury   bias,

evidentiary, and settlement issues mean that the jury’s finding of

no liability on the part of the defendants will stand, we have no

reason to reach the Strawbridges’ argument that the district court

erred in granting summary judgment to SMR on the issue of punitive

damages. Likewise, because the judgment for the defendants will be

affirmed, we will not consider the issues raised in the defendants’

cross-appeals.   The judgment is affirmed.

                                                                 AFFIRMED




                                    12